DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response to restriction filed on 01/18/2021.
Claims 1-20 are pending in this application.
Claims 1 – 13 are elected. 
Claims 14-20 are withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-13 are either directed to a system or method, which are/is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis.  Claim 1 recites the limitations of:
A multi-balance payment apparatus comprising: 

and at least one processor coupled to the at least one memory, wherein the at least one processor is operative to: 
configure the at least one memory by partitioning at least a portion of the at least one memory into two or more distinct sub-components and configuring portions of an operating system associated with the multi-balance payment apparatus across the two or more distinct sub-components of the at least one memory; 
execute at least portions of the operating system configured across the two or more distinct sub-components of the at least one memory by: 
allocating a first portion of a set of pre-paid funds, in an amount equal to the first application balance, to a first of the two or more distinct sub-components of the at least one memory via the first stored value application; 
implementing, in the first of the two or more distinct sub- components of the at least one memory, a first instruction restricting any payment transaction carried out via the first stored value application to one or more payment transactions wherein the recipient exclusively consists of one or more user-selected entities; 
allocating a second portion of the set of pre-paid funds, in an amount equal to the second application balance, to a second of the two or more distinct sub- components of the at least one memory via the second stored value application; and 
implementing, in the second of the two or more distinct sub- components of the at least one memory, a second instruction precluding performance of any payment transaction carried out via the second stored value application prior to one or more payments from the first application balance to at least one of the one or more user- selected entities.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Therefore Claims 1 is abstract. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite “at least one memory containing at least (i) a first stored value application having a first application balance and (ii) a second stored value application having a second application balance; and at least one processor coupled to the at least one memory, wherein the at least one processor is operative to: configure the at least one memory by partitioning at least a portion of the at least one memory into two or more distinct sub-components and configuring portions of an operating system associated with the multi-balance payment apparatus across the two or more distinct sub-components of the at least one memory; execute at least portions of the operating system configured across the two or more distinct i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0028] and [0029] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  

 Thus claim 1, is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-13 further define the abstract idea that is present in their respective independent claim 1, and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-13 are directed to an abstract idea.  Thus, the claims 1-13 are not patent-eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, and 12-13 are rejected under 35 U.S.C. 103 as being obvious in view of Isaacson et al. (US 2012/0150743 A1) and further in view of Blythe (PG PUB US 2014/0372300 A1).

Regarding Claim 1 
Isaacson teaches:
at least one memory containing at least (i) a first stored value application having a first application balance and (ii) a second stored value application having a second application balance; and (See at least Isaacson [0080], and [0085]: {0080] “a system bus 110 that couples various system components including the system memory 130 such as read only memory (ROM) 140 and random access memory (RAM) 150 to the processor 120.” And [0085] “For example, FIG. 1 illustrates three modules Mod1 162, Mod2 164 and Mod3 166 which are modules configured to control the processor 120. These modules may be stored on the storage device 160 and loaded into RAM 150 or memory 130 at runtime or may be stored as would be known in the art in other computer-readable memory locations.”) (Note: The modules are representative of elements discussed later in the application and stand in for the later described elements, which are application that necessarily must be stored on memory.)
at least one processor coupled to the at least one memory, wherein the at least one processor is operative to: (See at least Isaacson [0080] “With reference to FIG. 1, an exemplary system 100 includes a general-purpose computing device 100, including a processing unit (CPU or processor) 120”)
allocating a first portion of a set of pre-paid funds, in an amount equal to the first application balance, to a first of the two or more distinct sub-components of the at least one memory via the first stored value application; implementing, … a first instruction restricting any payment transaction carried out via the first stored value application to one or more payment transactions wherein the recipient exclusively consists of one or more user-selected entities; (See at least Isaacson [0139] “Accordingly, when a giver gives a $50 virtual gift card for the Olive Garden to the recipient,” (Note: The virtual gift card, received by the recipient is a first load transaction into a first application that may only be used at an user selected entity.) 
allocating a second portion of the set of pre-paid funds, in an amount equal to the second application balance, to a second of the two or more distinct sub- components of the at least one memory via the second stored value application; and implementing, in  (See at least Isaacson [0139] "In an alternate mechanism, the system deducts $50 from the giver account 408 and credits the recipient account 410 with the $50 directly but with no or some restrictions on that $50. One example of $50 being restricted or reserved is if the recipient account is a debit account and the giver has only $75 left in the debit account after the $50 is deposited. If the giver tries to make a $30 purchase, which would leave only $45 in the account, that transaction can be rejected inasmuch as that $50 is reserved and unavailable for use except according to the policy for managing the gift card. ... In one indirect scenario, the $50 is paid to Olive Garden directly from the recipient's account, and the system transfers the $50 to the recipient's account, thereby effectively reimbursing the recipient after the fact." 

However Isaacson does not teach “configure the at least one memory by partitioning at least a portion of the at least one memory into two or more distinct sub-components and configuring portions of an operating system associated with the multi-balance payment apparatus across the two or more distinct sub-components of the at least one memory; execute at least portions of the operating system configured across the two or more distinct sub-components of the at least one memory by”, “allocating a first portion of a set of pre-paid funds, in an amount equal to the first application balance, to a first 

However Blythe teaches

configure the at least one memory by partitioning at least a portion of the at least one memory into two or more distinct sub-components and configuring portions of an operating system associated with the multi-balance payment apparatus across the two or more distinct sub-components of the at least one memory; execute at least portions of the operating system configured across the two or more distinct sub-components of the at least one memory by (See at least Blythe [0022] “Referring again to FIG. 1, in some embodiments the storage device 104 includes memory space that is partitioned into a reserve purse 108 and a received purse 110. The reserve purse 108 is operable to store value in an amount of a predefined currency and may be utilized by a consumer to purchase goods or services, or may be used to transfer an amount of currency to another consumer. The received purse 110 is operable to store value received from other entities, such as an amount of currency from another consumer. The storage device 104 is also configured to store a payment account number and/or other information required for entering into transactions, for example, a purchase transaction with a POS terminal of a merchant. In addition, the storage device may store one or 
“allocating a first portion of a set of pre-paid funds, in an amount equal to the first application balance, to a first of the two or more distinct sub-components of the at least one memory via the first stored value application;”  and “ allocating a second portion of the set of pre-paid funds, in an amount equal to the second application balance, to a second of the two or more distinct sub- components of the at least one memory via the second stored value application;” (See at least Blythe [0032] “In accordance with novel aspects described herein, the secure memory 225 may also include a reserve purse (not shown) for storing value associated with a predetermined currency of an amount that the consumer may spend, and may include a received purse (not shown) for storing value associated with the predetermined currency that the consumer has received from one or more entities. The reserve purse and received purse are configured such that they are separate from one another. In some embodiments, the secure memory 225 is partitioned to provide separate reserve purse and received purse memory portions that are configured such that transfers cannot be made directly from the received purse to the reserve purse, or vice-versa.”)
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the System for transferring redemption rights to gift cards of Isaacson with smart card electron wallet system of Blythe since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “the hardware device does not need to be online in order for a payment to be made from the reserve purse or received and stored in the received purse, but must be online to realize the monetary value of a payment in the received purse via a reconciliation process.” (Blythe [0017]) Therefore, Claim 1 is obvious over the disclosure of Isaacson and Blythe

Regarding Claim 2
Isaacson teaches:
The multi-balance payment apparatus of claim 1, wherein the at least one processor is further operative to: perform a first payment transaction, in an amount less than or equal to the first application balance, via the first stored value application contained within the at least one memory, wherein the first payment transaction includes, as a recipient, at least one of the one or more user-selected entities. (See at least Isaacson [0139] “In either scenario, when the recipient makes a purchase of $50, for example, at Olive Garden 414, then those funds can be released from the recipient account according to the policy, can be successfully processed and the $50 can be paid to the merchant either directly or indirectly.”)

Regarding Claim 3
Isaacson teaches:
The multi-balance payment apparatus of claim 1, wherein the at least one processor is further operative to: perform a second payment transaction, in an amount less than or equal to the second application balance, via the second stored value application contained within the at least one memory, upon a determination that at least one payment has been made from the first application balance. (See at lease Isaacson [0139] “In one indirect scenario, the $50 is paid to Olive Garden directly from the recipient's account, and the system transfers the $50 to the recipient's account, thereby effectively reimbursing the recipient after the fact."  



Regarding Claim 4
Isaacson teaches:
The multi-balance payment apparatus of claim 1, wherein each of (i) the first application balance and (ii) the second application balance is pre-determined by a user.  (See at least Isaacson [0152] “Next, the giver fills in an amount field 512 or selects from a list of amounts from a drop down menu or other graphical or multimodal manner.”)


Regarding Claim 5
Isaacson teaches:
The multi-balance payment apparatus of claim 1, wherein the payment apparatus comprises a mobile device. (See at least [0265] The point of sale can be at a brick and mortar retailer, such as a checkout cash register at Target, or a virtual storefront, such as Amazon.com or a mobile device store for downloading applications.”)


Regarding Claim 6
Isaacson teaches:
The multi-balance payment apparatus of claim 1, wherein the payment apparatus comprises a desktop computer.  (See at least Isaacson [0081] “The basic components are known to those of skill in the art and appropriate variations are contemplated depending on the type of device, such as whether the device 100 is a small, handheld computing device, a desktop computer, or a computer server.”)

Regarding Claim 7
Isaacson teaches:
The multi-balance payment apparatus of claim 1, wherein allocating the first portion of the set of pre-paid funds via the first stored value application comprises rendering the . (See at least Isaacson [0081] and [0085]: [0081] “The basic components are known to those of skill in the art and appropriate variations are contemplated depending on the type of device, such as whether the device 100 is a small, handheld computing device, a desktop computer, or a computer server.” and [0085] “For example, FIG. 1 illustrates three modules Mod1 162, Mod2 164 and Mod3 166 which are modules configured to control the processor 120. These modules may be stored on the storage device 160 and loaded into RAM 150 or memory 130 at runtime or may be stored as would be known in the art in other computer-readable memory locations.”)

Regarding Claim 8
The multi-balance payment apparatus of claim 1, wherein allocating the first portion of the set of pre-paid funds via the first stored value application comprises rendering the amount equal to the first application balance at a backend server of a payment provider linked to the payment apparatus. (See at least Isaacson [0081] and [0085]: [0081] “The basic components are known to those of skill in the art and appropriate variations are contemplated depending on the type of device, such as whether the device 100 is a small, handheld computing device, a desktop computer, or a computer server.” and [0085] “For example, FIG. 1 illustrates three modules Mod1 162, Mod2 164 and Mod3 166 which are modules configured to control the processor 120. These modules may be stored on the storage device 160 and loaded into RAM 150 or memory 130 at runtime or may be stored as would be known in the art in other computer-readable memory locations.”)

Regarding Claim 9
Isaacson teaches: 
The multi-balance payment apparatus of claim 1, wherein allocating a second portion of the set of pre-paid funds via the second stored value application comprises rendering the amount equal to the second application balance within the at least one memory of the payment apparatus. (See at least Isaacson [0081] and [0085]: [0081] “The basic components are known to those of skill in the art and appropriate variations are contemplated depending on the type of device, such as whether the device 100 is a small, handheld computing device, a desktop computer, or a computer server.” and [0085] “For example, FIG. 1 illustrates three modules Mod1 162, Mod2 164 and Mod3 166 which are modules configured to control the processor 120. These modules may be stored on the storage device 160 and loaded into RAM 150 or memory 130 at runtime or may be stored as would be known in the art in other computer-readable memory locations.” (Note: the payment device may be a small, handheld computing device))




Regarding Claim 10 
Isaacson teaches:
The multi-balance payment apparatus of claim 1, wherein allocating a second portion of the set of pre-paid funds via the second stored value application comprises rendering the amount equal to the second application balance at a backend server of a payment provider linked to the payment apparatus. (See at least Isaacson [0081] and [0085]: [0081] “The basic components are known to those of skill in the art and appropriate variations are contemplated depending on the type of device, such as whether the device 100 is a small, handheld computing device, a desktop computer, or a computer server.” and [0085] “For example, FIG. 1 illustrates three modules Mod1 162, Mod2 164 and Mod3 166 which are modules configured to control the processor 120. These modules may be stored on the storage device 160 and loaded into RAM 150 or memory 130 at runtime or may be stored as would be known in the art in other computer-readable memory locations.”)

Regarding Claim 12
Isaacson does not specifically teach:
The multi-balance payment apparatus of claim 1, wherein the at least one memory further contains one or more additional stored value applications having one or more respective application balances. 
However Blythe teaches at [0022] “Referring again to FIG. 1, in some embodiments the storage device 104 includes memory space that is partitioned into a reserve purse 108 and a received purse 110. The reserve purse 108 is operable to store value in an amount of a predefined currency and may be utilized by a consumer to purchase goods or services, or may be used to transfer an amount of currency to another consumer. The received purse 110 is operable to store value received from other entities, such as an amount of currency from another consumer. The storage device 104 is also configured to store a payment account number and/or other information required for entering into transactions, for example, a purchase transaction with a POS terminal of a merchant. In addition, the storage device may store one or more application programs and/or computer-readable instructions configured to instruct the processor to perform functions in accordance with the methods described herein. In some embodiments, the processor 102 may be a secure microcontroller. The reserve purse 106 and received purse 108 may also be contained within one or more secure storage portions of the storage device 104. The processor may also be configured to execute one or more pre-defined mobile payment device programs or applications stored within the storage device 104.”


It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the System for transferring redemption rights to gift cards of Isaacson with smart card electron wallet system of Blythe since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided 


Regarding Claim 13
Isaacson teaches:
implementing, in the at least third of the two or more distinct sub- components of the at least one memory, at least a third instruction precluding performance of any payment transaction carried out via the at least one of the one or more additional stored value applications prior to at least one of (i) one or more payments from the first application balance to at least one of the one or more user-selected entities and (ii) one or more payments from the second application balance.  (See at least Isaacson [0139] “Accordingly, when a giver gives a $50 virtual gift card for the Olive Garden to the recipient,” (Note: The virtual gift card, received by the recipient is a first load transaction into a first application that may only be used at an user selected entity.) and "In an alternate mechanism, the system deducts $50 from the giver account 408 and credits the recipient account 410 with the $50 directly but with no or some restrictions on that $50. One example of $50 being restricted or reserved is if the recipient account is a debit account and the giver has only $75 left in the debit account after the $50 is deposited. If the giver tries to make a $30 purchase, which would leave only $45 in the account, that transaction can be rejected inasmuch as that $50 is reserved and unavailable for use except according to the policy for managing the gift card. ... In one indirect scenario, the $50 is paid to Olive Garden directly from the recipient's account, and the system transfers the $50 to the recipient's account, thereby effectively reimbursing the recipient after the fact."
(Note: this is a duplication of claim elements form the independent claim.  Isaacson teaches not condition and they may be applied to a third account as taught by Blythe below.  Furthermore See MPEP 2144.04 (vi.)(B) “mere duplication of parts has no patentable significance unless a new and unexpected result is produced”)

However Isaacson does not specifically teach “the one or more additional stored value applications, to at least a third of the two or more distinct sub-components of the at least one memory via at least one of the one or more additional stored value applications;”
However Blythe teaches at least at [0053] “In the payment device embodiment 700 of FIG. 7, the storage device 104 includes memory space that is partitioned into three separate storage facilities: a reserve purse 108, a received purse 110, and a reconciliation purse 702. The reserve purse 108 is operable to store value which may be loaded from an issuer bank in an amount of a predefined currency. The reserve purse 108 may be utilized by a consumer to purchase goods or services, or may be used to transfer an amount of currency to another consumer. The received purse 110 is operable to store value received from third party entities, such as an amount of currency received from a payment device of another consumer. In some implementations, the reconciliation purse 702 is operable to accumulate and/or store charge values imposed by financial institutions that accrue whenever an off-line transfer occurs.”


It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the System for transferring redemption rights to gift cards of Isaacson with smart card electron wallet system of Blythe since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided because “the hardware device does not need to be online in order for a payment to be made from the reserve purse or received and stored in the received purse, but must be online to realize the monetary value of a payment in the received purse via a reconciliation process.” (Blythe [0017]) Therefore, Claim 13 is obvious over the disclosure of Isaacson and Blythe


Claim 11 is rejected under 35 U.S.C. 103 as being obvious in view of the references of claim 1 and  further in view of Blank et al. (US 2007/0017973 A1).
Regarding Claim 11
Isaacson does not specifically teach: The multi-balance payment apparatus of claim 1, wherein (i) the first application balance, (ii) the first instruction, (iii) the second 
However Blank teaches at least at [0001] “Transaction cards, such as credit and debit cards, gift cards, membership cards, telephone cards, promotional cards, e.g., frequent flyer cards, identification cards and the like, are widely used. Such transaction cards may include a variety of different indicia to identify the card, the individual using the card, a transaction account (such as a credit card account), and/or other features. The indicia may be represented in a string of alphanumeric characters, a bar code, an encoded magnetic strip, and/or a programmed electronic chip attached to the card (including electronic devices embedded in the card, RFID antennas, etc.).”
It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the System for transferring redemption rights to gift cards of Isaacson and Blythe with the transaction card and envelop assembly of Blank since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided “The second portion may be retained by the user, e.g., where the second portion is a reloader card for adding funds to an account associated with the transaction card.” (Blank [0004]). Therefore, Claim 11 are obvious over the disclosure of Isaacson in view of Blank.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1-4, and 7-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4 and 7-11 of U.S. Patent No. 10,825,019. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 and 7-11 in patent 10,825, 019 recite claims that are narrower (i.e.  the instant claims are broader than the patent claims):  For example the patent claims recite:
Claim 1. A portable dual-balance payment device comprising: a body portion comprising a contactless card; an integrated circuit contained within the body portion, wherein the integrated circuit comprises: contactless communication componentry comprising at least one antenna; at least one memory containing at least (i) a first stored value application having a first application balance and (ii) a second stored value application having a second application balance; and at least one processor coupled to the at least one memory, wherein the at least one processor is operative to: configure the at least one memory by partitioning at least a portion of the at least one memory into two distinct sub-components and configuring portions of an operating system of the portable dual-balance payment device across the two distinct sub-components of the at least one memory; execute at least portions of the operating system configured across the two distinct sub-components of the at least one memory by: allocating a 
Claim2. The portable dual-balance payment device of claim 1, wherein the at least one processor is further operative to: perform a first payment transaction, in an amount less than or equal to the first application balance, via the first stored value application contained, wherein the first payment transaction includes, as a recipient, at least one of the one or more user-selected entities. 
Claim 3. The portable dual-balance payment device of claim 1, wherein the at least one processor is further operative to: perform a second payment transaction, in an amount less than or equal to the second application balance, via the second stored value application contained, upon a determination that the first application balance has been spent in full. 

Claim 7. The portable dual-balance payment device of claim 1, wherein allocating the first set of funds via the first stored value application comprises rendering the amount equal to the first application balance at a backend server of a payment provider linked to the payment device. 
Claim 8. The portable dual-balance payment device of claim 1, wherein allocating the second set of funds via the second stored value application comprises rendering the amount equal to the second application balance. 
Claim 9 The portable dual-balance payment device of claim 1, wherein allocating the second set of funds via the second stored value application comprises rendering the amount equal to the second application balance at a backend server of a payment provider linked to the payment device.  
Claim 10 The portable dual-balance payment device of claim 1, wherein (i) the first application balance, (ii) the first instruction, (iii) the second application balance, and (iv) the second instruction are embodied via an alphanumeric code issued in conjunction with the payment device. 
Claim 11 The portable dual-balance payment device of claim 1, wherein (i) the first application balance, (ii) the first instruction, (iii) the second application balance, and (iv) the second instruction are embodied via a barcode issued in conjunction with the payment device. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155.  The examiner can normally be reached on M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        
/KENNETH BARTLEY/Primary Examiner, Art Unit 3693